Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Injunction, § 184*—irreparable injury. Bill for an injunction must set forth facts tending to show that the injury is irreparable and that defendant is not able to respond to any judgment of law which might he obtained. 2. Injunction, § 177*—when bill demurrable for want of equity. Bill to enjoin defendant from appropriating seven feet of an entrance or driveway leading to premises leased by complainant, held demurrable where from the indefiniteness of the description of the premises it cannot be determined whether such driveway is embraced in the lease or whether the driveway is necessary to the beneficial enjoyment of the lease, or whether complainant would he seriously injured by narrowing the entrance, or whether if so narrowed, a way convenient for ordinary, necessary and reasonable ues of the premises would not still remain. 3. Injunction, § 177*—when bill demurrable for want of equity. The owner of leased property will not he enjoined, at the suit of the lessee from appropriating seven feet of a driveway leading to the premises where it appears from the copy of the lease attached to the hill as an exhibit that the lessor is given the right to enter the premises at all times for' the purpose of making alterations, additions and improvements he may deem desirable and the lessee may not claim any damages from the lessor from the making of any alterations, additions or enlargements to the building and where it also appears that the lessee gave notice of her intention to exercise the right so reserved by enlarging one of the buildings bordering on the driveway so as to appropriate the seven feet in question.